Case 19-42427   Doc 78    Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                           Document     Page 1 of 16




                xxxxx    19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 2 of 16




     xxxxx   19-42427
Case 19-42427    Doc 78    Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                            Document     Page 3 of 16




                xxxxxx    19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 4 of 16




            xxxxxx   19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 5 of 16




           xxxxx   19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 6 of 16




           xxxxx   19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 7 of 16




            xxxxxx   19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                          Document     Page 8 of 16




            xxxxx   19-42427
Case 19-42427    Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                           Document     Page 9 of 16




         xxxxx    19-42427
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 10 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 11 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 12 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 13 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 14 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 15 of 16
Case 19-42427   Doc 78   Filed 02/03/20 Entered 02/03/20 10:47:28   Desc Main
                         Document      Page 16 of 16
